Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 21=29 and claim 30-35 (withdrawn) are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25, 27, 29 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated by the prior art.  In the following dependent claim limitations are pointed and thus the base claim is included.  

Claims 21-23, 29 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated Junne,  The Electronic Journal of Chemistry (2012), 4(1), 23-32. 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

……..
Claims 21-22, 24, 27, 29 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated Albar, Canadian Journal of Chemistry (1993), 71(12), 2144-9

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

same as claim 27 4th compound 
……..
Claims 21-22, 25, 29 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated Spada US 5302606  

US 5302606  column 12 teach 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
21-27, 29

Junne,  The Electronic Journal of Chemistry (2012), 4(1), 23-32, Albar, Canadian Journal of Chemistry (1993), 71(12), 2144-9, Spada US 5302606 and Paspirgelyte Reactive & Functional Polymers (2009), 69(3), 183-188.
Junne teach claim 23, 21, 22, 29

    PNG
    media_image4.png
    158
    151
    media_image4.png
    Greyscale
,

Albar teach claim 24, 21, 22, 27, 27

    PNG
    media_image5.png
    158
    140
    media_image5.png
    Greyscale
.
Spada teach claim 25, 21, 22, 29

    PNG
    media_image6.png
    122
    174
    media_image6.png
    Greyscale
.

Paspirgelyte at page 185 compound 3  Claim 26, 21, 22, 29 

    PNG
    media_image7.png
    235
    181
    media_image7.png
    Greyscale

The above prior art compounds fall under the scope of the base claim 21, independent claim 27 and dependent claims 22-25, 29 in anticipatory manner, while Paspirgelyte
 compound is methyl analog of a H compound of claim 26.  
For structural correlation to the formulae of the claims see section under Claim Rejections - 35 USC § 102. 
The cited compounds are not all what are encompassed by the claimed formulae. The cited compounds do fall under the scope of the claims as indicated above.  The difference if any  is in the substituents decorating the periphery of D3.  Substituents are routinely used in the chemistry art to modify prior art compounds.  Applicants amendment continue to exclude prior art anticipatory compounds in efforts of overcome rejection under 35 USC § 102.  The invariable structural moiety of the instant formula is same as found in the prior art.  Substituents such as H, halogens, alkyls, alkoxy (see definition of J possibilities) are routinely, optionally, interchangeably used in the chemistry art to arrive at alternate versions of known compounds.  
For example, in base claim 21,
    PNG
    media_image8.png
    50
    635
    media_image8.png
    Greyscale

the OCH3 was deleted above to overcome previously presented rejection.  Similarly, claim 26 is amended to overcome anticipatory rejections, but no enabling disclosure on how to make any of the possibilities of claim 26 is found in the disclosure. See section under 112a.   Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  Alternatively, the invention is a selective combination of the inventions by the prior arts done in a manner obvious to one of ordinary skill in the art. As such there is nothing unobvious in the claimed compounds.  Cited compounds fall under the scope of the recited formulae and one of skill in the art would arrive at the instant limitations by using obvious variants routinely used in the art.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Previously presented rejection of claims 21-26, 27, 29 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for few compounds of the formula I, does not reasonably provide enablement for the large number of structural possibilities claimed is maintained.  For example, Table starting on page 158 do picture few possibilities of claimed compounds. Thus while, the first listed compound on page 158 is included in the claim, the second compound is irrelevant to the claimed subject matter.  Overwhelming majority of the compounds found in the specification do not fall under the scope of the claimed formulae.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Applicants arguments: 
    PNG
    media_image9.png
    99
    629
    media_image9.png
    Greyscale

Applicants language ‘indeed enabled’ is surprising given that there is no synthetic procedure on how to make the claimed compounds either by direction or guidance or working example is found in the specification.  The specification also does not provide citations on where to procure the claimed compounds.  
Applicant does not respond to the above issue presented on page 9 of previous action

    PNG
    media_image10.png
    100
    602
    media_image10.png
    Greyscale

Applicant is silent with respect to  issues raised on page 9-10 of the previous action 
There are 67 J variables each of them having substituents layered on top of substituents.  Therefore the breadth of claims is wide. No guidance on structural requirements (pharmacophore) for which of these possibilities will be needed for predictable use.  No disclosed method of making.  
Applicant is silent with respect to references cited as to why these are needed to enable one of skill in the art to make and use the claimed invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 1 
Claim 28 depends on non-existent claim 1.  As such the subject matter which the applicant regards as his/her invention cannot be determined.   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625